Citation Nr: 0334130	
Decision Date: 12/08/03    Archive Date: 12/16/03

DOCKET NO.  02-16 028	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a low back and hip 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his brother


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel




INTRODUCTION

The veteran had active service from August 1956 to February 
1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision of the Portland, 
Oregon, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The veteran and his brother testified before the undersigned 
at a hearing held at the RO in June 2003; a transcript of the 
hearing testimony is associated with the claims file.


FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the issue decided herein have been 
obtained.

2.  A chronic low back and hip disability was not shown 
during service and there is no competent evidence showing 
current low back or hip disability.


CONCLUSION OF LAW

Neither a low back nor a hip disability was incurred in or 
aggravated by active service and may not be presumed to have 
been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Although the veteran's formal claim was received by the RO on 
November 16, 2000, an informal claim was received on October 
31, 2000, for date of claim purposes.  Therefore, his claim 
was pending on the date the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), became 
effective.  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  Title 38 
C.F.R., §§ 3.102, 3.156(a), 3.159, and 3.326 (2003), 
implement the VCAA.  This change in the law is potentially 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  66 Fed. Reg. 45,629 
(2001); Opinion of The General Counsel 7-2003 (November 19, 
2003); but see Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002); see also Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).

In a February 2001 letter (letter), the RO informed the 
veteran of the VA claims process and the components of which 
the VCAA requires that notice be provided.  The letter 
identified the benefit for which the veteran applied, 
informed him how VA would assist him with the development of 
his claim, and provided detailed information on the evidence 
required to substantiate his claim, to include specific 
advice that he needs medical evidence which shows that his 
claimed condition continuously has existed since his 
discharge from active service.  As to who would obtain what 
evidence, the letter informed the veteran that the RO had 
requested verification of his military service and his SMRs, 
and would obtain any records maintained by private health 
providers which the veteran identified.  The RO provided VA 
Forms 21-4142 for the veteran's signature and return to 
authorize the RO to do so, unless the veteran opted to do so 
himself.  The veteran was asked to provide any copies of his 
SMRs he has in his possession.  He was informed of the RO 
team to which his claim was assigned and telephone numbers 
for contacting the RO.  The Board finds that the letter 
complies with the notice requirements of the VCAA and 
38 C.F.R. § 3.159(b)(1) (2003).  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The Board notes that the letter informed the veteran that it 
was preferred that he submit any evidence he desired 
considered in support of his claim within 60 days.  In 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (PVA), the United 
States Court of Appeals for the Federal Circuit invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  The 
court found that the 30-day period provided in § 3.159(b)(1) 
to respond to a VCCA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
Although the letter informed the appellant he had less than 
the statutory one-year period, the Board finds that he has 
not been prejudiced as concerns the development of his claim.

First, the veteran responded to the letter in February 2001 
by submitting a handwritten statement as to the event which 
he claims caused his claimed lumbar spine and hip disorders.  
Second, the statement of the case informed the veteran that 
he needed evidence of a current disability.  Third, at his 
June 2003 Travel Board, he again was informed of this, and 
neither the veteran nor his representative identified any 
evidence either desired VA to obtain.  In fact, the veteran 
testified that the private provider from whom he sought 
treatment in 1967 is deceased and his records are no longer 
available, and that was the only private provider from whom 
he sought treatment.  Transcript (T), pp. 6-7.  Thus, 17 
months after the letter, the veteran was afforded the 
opportunity to identify any evidence he desired VA to obtain 
and there was none.  Finally, though the letter states that 
60 days is preferred, it also informed the veteran that he in 
fact has one year to respond, but a later response would 
impact the effective date of any benefit granted.  Given 
these circumstances, the Board finds the VCAA notice 
requirements have been met, the PVA holding notwithstanding.

As for the duty to assist, the RO obtained the veteran's SMRs 
and associated them with the claim file.  He also was 
afforded a Travel Board, the transcript of which also is 
associated with the claim file.  The Board finds that, in the 
absence of any evidence whatsoever of a current disability, 
VA's duty to assist the veteran with the development of his 
claim also has been met.  38 C.F.R. § 3.159(c)(4) (2003).

In his February 2001 statement and his testimony at the 
Travel Board, veteran related that, while serving afloat in 
1957, he was asleep after standing his watch and rolled from 
his bunk and struck his tailbone on the metal deck.  
Crewmates carried him to sick bay, where he was examined and 
released.  He testified that there was no x-ray capability 
aboard his ship.  He did not return for any follow-up 
treatment but coped with the discomfort for the remainder of 
his service.  He also was involved in an automobile accident 
in 1957, which he believes may further have contributed to 
his back and hip discomfort.  The private physician from whom 
he sought treatment in 1967 after his discharge from service 
is deceased, and his records no longer are available.  The 
veteran related that the deceased physician is the only 
provider from whom he sought treatment after his discharge 
from service.  T, pp. 4, 6-8.  The veteran's brother 
testified that he and the veteran worked the same job, and 
the veteran frequently complained about his back and hips 
after his discharge from service, and he also told him about 
the automobile accident.  T, pp. 6, 8.

There are no entries in the veteran's SMRs for complaints, 
findings, or treatment, for an injury to his back or hips as 
due to a fall or other cause.  There are entries in the SMRs 
of treatment for a steering wheel injury as a result of an 
automobile accident.  A December 1957 consult in the SMRs 
reflects the veteran complained of pain on motion in the area 
of the chest.  There is a notation of radiation of pain to 
the jaw, shoulder, and arm.  An x-ray report reflects 
negative findings for fracture.  There is no notation in the 
December 1957 consultation report as concerns any complaint 
or report of lumbar spine or hip pathology by the veteran or 
any finding related thereto.  The physical examination at 
separation rated all areas as normal.
Service connection may be established for disability 
resulting from injury or disease incurred in service.  38 
U.S.C.A. § 1131 (West 2002).  Present disability resulting 
from disease or injury in service is required to establish 
entitlement to service connection.  Degmetich v. Brown, 104 
F. 3d 1328 (Fed. Cir. 1997).  To establish service connection 
for a disability, there must be competent evidence of a 
current disability (medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2003); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 U.S.C.A. § 1112(a)(1) (West 2002); 38 C.F.R. § 3.303(d) 
(2003).  Further, certain chronic diseases may be presumed to 
be service connected if they manifest to a degree of 10 
percent or more within one year of discharge from service.  
38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2003).    When making a 
determination of service connection, VA must administer its 
regulations under a broad and liberal interpretation 
consistent with the facts in each case.  38 C.F.R. § 3.303(a) 
(2003).

As noted above, there is no medical evidence that the veteran 
currently has a lumbar spine or hip disorder.  Further, there 
also is no evidence in the SMRs of any event to which any 
claimed symptomatology or disorder may be connected.  The 
veteran's and his brother's testimony as to his complaints of 
back and hip pain is material only as to any symptoms which 
the veteran may have manifested as the time indicated.  In 
the absence of evidence that he or his brother has medical 
training, neither is deemed competent to connect the 
veteran's claimed symptoms to a medical cause or condition.  
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Boeck v. 
Brown, 6 Vet. App. 14, 16 (1993); Clarkson v. Brown, 4 Vet. 
App. 565, 567 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  The preponderance of the evidence is against the 
granting of service connection, as there is no evidence in 
favor thereof.  Therefore, there is no basis on which to 
apply the benefit of the doubt rule, as the evidence is not 
in equipoise.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2003).


ORDER

Entitlement to service connection for a low back and hip 
disability is denied.



	                  
_________________________________________________
	J. M. Daley
	Acting Veterans Law Judge
Board of Veterans' Appeals

